     Case 3:20-cv-00603-MMD-CLB Document 13 Filed 11/23/20 Page 1 of 2


 1   ADAM K. YOWELL
     Nevada Bar No. 11748
 2   Adam.yowell@fisherbroyles.com
     FISHERBROYLES, LLP
 3   59 Damonte Ranch Pkwy
     Ste B # 508
 4   Reno, NV 89521
     Telephone: (775) 230-7364
 5   Counsel for Plaintiff
 6   Alastair J. Warr
     IN Bar #15873-49
 7   FisherBroyles, LLP
 8   203 N. LaSalle St., #2100
     Chicago, IL 60601
 9   Telephone: 317.407.5260
     Email: Alastair.warr@fisherbroyles.com
10   (pro hac vice)
11

12                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
13

14   NexRF Corp.,
15              Plaintiff,                                Civil Action No. 3:20-CV-603-MMD-CLB
16

17   v.                                                     STIPULATED MOTION TO EXTEND
                                                               TIME TO ANSWER FOR THE
18   Playtika Ltd., Playtika Holding Corp., Caesars
                                                                PLAYTIKA DEFENDANTS
     Interactive Entertainment, LLC
19                                                                   (First Request)
                Defendants.
20

21
            Plaintiff NexRF Corp. (“NexRF”) sent Playtika Ltd. and Playtika Holding Corp.
22

23   (“Playtika Defendants”) a waiver of service form under Fed. R. Civ. P. 4(d)(3), and agreed, with

24   the Court’s permission, to a 90-day extension of time for the Playtika Defendants to respond to
25   the Complaint.     A copy of the executed waiver is submitted herewith as an attachment.
26
     Accordingly, the Court is hereby moved to extend until February 18, 2021, the date for the
27
     Playtika Defendants to respond to the Complaint. Lawyers for the Playtika Defendants, who
28


                                                      1
     Case 3:20-cv-00603-MMD-CLB Document 13 Filed 11/23/20 Page 2 of 2


 1   have not yet made an appearance, stipulate to this extension and consent to the filing of this

 2   motion.
 3
     Dated: November 23, 2020
 4
     s/ Adam Yowell                                    It is so Ordered:
 5   Adam K. Yowell
     FISHERBROYLES, LLP
 6   59 Damonte Ranch Pkwy
     Ste B # 508                                    _____________________________
 7
     Reno, NV 89521
 8   Telephone: (775) 230-7364
     Adam.yowell@fisherbroyles.com
 9
     Attorney for Plaintiff NexRF Corp.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
